DETAILED ACTION
Status of the Claims
	Claims 26, 28-34, 37, 39-44, 51-57, 68-70, 73-76, and 80-106 are cancelled. 
Claims 1, 3-4, 6-7, 9-16, 18-25, 27, 35, 45-50, 58-61, 63-65, 67, 71-72, and 77-79 are amended. Claims 1-25, 27, 35-36, 38, 45-50, 58-67, 71-72, 77-79 and 107 are pending.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c). Accordingly, applicant is not entitled to multiple products, multiple methods of making and/or multiple methods of use.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, 6-25, 27, and 45-47, and 78-79, is directed to a non-human vertebrate (embryo, embryonic stem cell, or progeny) comprising an un-rearranged TCR VJ or VDJ variable region transgene and to products derived therefrom and to related methods of use.
Group II, claims 5 and 77, is directed to a non-human vertebrate or cell comprising a rearranged TCR VJ or VDJ inserted in the endogenous Ig-locus or ectopically.
Group III, claim 35, 48-50, 58-60, and 65, is directed to a multispecific antigen-binding ligand (TCR-Ig) and treatment methods comprising administration of the TCR-Ig.
Group IV, claims 36 and 38, is directed to a plurality of cells/B cells/hybridomas cells comprising rearranged TCR variable domains.
Group V, claims 61-62 and 64, is directed to engineered cells comprising a nucleic acid encoding a TCR-Ig and treatment methods comprising administration of the engineered cells.
Group VI, claims 63 and 66, is directed to a TCR-Ig CAR T-cell and the gene encoding the TCR-Ig CAR.
Group VII, claim 67, is directed to a method of identifying an antigen using a vertebrate of Group I.
Group VIII, claim 71, is directed to a method of ectopically transcribing a rearranged TCR variable region sequence in a non-human vertebrate or cell. 
Group IX, claim 72, is directed to a method of ectopically rearranging TCR V, D, and J, or V and J gene segments to produce a rearranged TCR variable region sequence in a non-human vertebrate or cell..
Group X, claim 107, is directed to a non-human vertebrate or cell comprising a rearranged TCR-beta-V ectopically positioned in the genome.
Lack of Unity – No Special Technical Feature over the Prior Art
Groups I - X lack unity of invention because the groups do not share the same or corresponding technical feature. Groups I, VII, and IX are directed to products and related methods comprising un-rearranged TCR loci. Groups II-VI, VIII, and X are directed to products and related methods comprising rearranged TCR loci and/or TCR-Igs. An un-rearranged TCR loci transgene is structurally and functionally different and produces a diverse mixed population of TRCs/TCR-Igs upon recombination than a rearranged TCR/TCR-Ig transgene which is structurally limited to the expression of the TCR variable region encoded. Thus, rearranged and un-rearranged transgenes are significantly structurally distinct and have different structure-associated functions/biological activities. Thus, Groups I, VII, and IX and Groups II-VI, VIII, and X do not share a common technical feature.
Furthermore, the preceding paragraph presents the basis on which claim 5 cannot be read in the alternative to the structural limitations of base claim 1. Claim 5 is necessarily drawn to a structurally distinct and different product/invention than claim 1.
Therefore, Groups I-X lack a special technical feature a priori. 
In so much that Groups I-X comprise a shared technical feature of a TCR variable region transgene, the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Introduction of a TCR variable region into a non-human vertebrate animal or cell is clearly not a special technical feature over the prior art. For example, Li, et al. (Li, L. P., et al. Nature Medicine, 2010; 16(9), 1029-1034) teaches introduction of human TCR alpha- and beta- transgenes (un-rearranged loci) into mice. 
In so much that Groups I-III and V-VIII comprise a shared technical feature of a TCR-Ig-like molecule (or gene), the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Gascoigne, et al. (Gascoigne, N. R., et al. PNAS, 1987; 84(9), 2936-2940) teaches a chimeric gene construct containing a T-cell receptor a-chain variable (V) domain and the constant (C) region coding sequences of an immunoglobulin y2a molecule. Additionally, Mosquera, et al. (Mosquera, L. A., et al. The Journal of Immunology, 2005; 174(7), 4381-4388) teaches construction of a protein composed of a soluble single-chain TCR genetically linked to the constant domain of an IgG1 H chain. The Ag recognition portion of the protein binds to an unmutated peptide derived from human p53 presented in the context of HLA-A2.1, whereas the IgG1 H chain provides effector functions. The protein is capable of forming dimers, specifically staining tumor cells and promoting target and effector cell conjugation and has potent antitumor effects in an in vivo tumor model mediating cell-killing by Ab-dependent cellular cytotoxicity. The single-chain TCRs linked to IgG1 H chains behave like Abs but possess the ability to recognize Ags derived from intracellular targets. 
Therefore, there is no special technical feature, as defined by PCT Rule 13.2 as the shared technical feature(s) of Groups I-X do(es) not define a contribution over the prior art. 
Furthermore, the inventions are drawn to multiple methods and multiple products, therefore as per 37 CFR § 1.475(a)-(d), applications containing claims drawn to more than one categories of invention (as defined by section (b)) are not considered to have unity of invention (see particularly sections (c) and (d)).    See the following:
37 CFR § 1.475 Unity of invention before the International Searching Authority, the International Preliminary Examining Authority and during the national stage, 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section (see above), unity of invention might not be present.

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features."  Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."  A lack of unity of invention determination begins with a consideration of the claims in light of the description and drawings. Lack of unity of invention may be directly evident a priori, or before considering any prior art when no special technical feature is common to each of the independent claims. Alternatively, lack of unity of invention may only become evident a posteriori, or after considering the claims in relation to the prior art. 
Restriction Response Required
In view of a lack of unity a priori and absence of a special technical feature required for co-examination, restriction is required because there is no unity of invention or inventive step. 
A single group must be elected. 
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Groups II, VIII, IX, and X are drawn to species of: 
(a) a non-human vertebrate, and related methods or 
(b) a non-human vertebrate cell, and related methods. 
A genetically modified vertebrate cell is a patentable product that does not involve making a transgenic vertebrate animal. Cells and animals are structurally distinct entities and have different biological characteristics and/or functions. As such, unity of invention is not present between species a) and b). 
If Group II, VIII, IX, or X is elected, applicant is required, in reply to this action, to elect a single species, (a) or (b), to which the claims shall be restricted if no generic claim is finally heId to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Groups I, II, and VII are drawn to species of more than one transgene: 
(a) a TCR transgene with antibody constant regions (i.e. TCR-Igs) 
(b) a TCR transgene without antibody constant regions (i.e. TCRs). 
A TCR-Ig and a TCR are structurally distinct constructs with different biological structures and functions. As described above, Mosquera, et al. teaches a TCR-Igs may promote target and effector cell conjugation and has potent antitumor effects in in vivo tumor models mediating cell-killing by Ab-dependent cellular cytotoxicity. The single-chain TCRs linked to IgG1 H chains (TCR-Igs) behave like Abs but possess the ability to recognize Ags derived from intracellular targets.
If Group I, II, or VII is elected, applicant is required, in reply to this action, to elect a single species, (a) or (b), to which the claims shall be restricted if no generic claim is finally heId to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 27, 36, 38, 71, 72, 77, 79, 107, and claim 5 for the reasons cited above.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Multiple Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder of Product and Process Claims
The examiner has required restriction between product claims and process/method claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process/method claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process/method invention must include all the limitations of an allowable product claim for that process/method invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process/method claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process/method claims may be maintained. Withdrawn process/method claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process/method claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633     



/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633